Title: To John Adams from Abraham Hitten, 11 June 1798
From: Hitten, Abraham
To: Adams, John



Sir
Albany June 11 1798

Being inform’d that it has been pleased for the President of the United States together With the Senate and Congrass to raise Ten thousand men for a provisional Army and having no acquaintance Which I Could apply for a Commission I thought I would take the liberty of addressing myself to your honour on the Subject
As I have Always been verry anxious to learn the Military act I would wish to take this Opertunity more then Ever to enbrace this favourable Occasion to Shew my true trust and Valour to my Country at the verry risk of my property and life and if a Certificate of my Credit and behavour Shoul’d be Necessary I Can very easily get that in Case I Should be honored with a Lieutenant Commission and I would take it as an honour to receive an Answer on this Subject.
I remain your humbel Servent

Abraham Hitten